Citation Nr: 1307344	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to recognition of the Veteran's son "D." as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO.  The matter was previously before the Board in December 2010 when it was remanded for additional development of the record.  The claim has returned to the Board for further appellate consideration.
 
The Veteran testified at a videoconference hearing in July 2010 before the undersigned Veteran's Law Judge.  A copy of the transcript has been associated with the claims file. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2010, the Board remanded the case for a VA examination to include, among other things, to determine whether D., the Veteran's son, was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  

The record reflects that the requested examination was performed in June 2012 and that the examiner concluded that, at age 18, the Veteran had a personality disorder (depressive personality disorder) that was developmental in nature, which did not constitute the claimed condition of "helpless child."  However, the examiner failed to provide a fully-supported rationale for such opinion.  Therefore, the Board finds that the opinion is not adequate and that a new opinion is necessary.  

Given the foregoing, the Board finds that compliance with the December 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

In addition, it was noted that the Veteran was receiving SSDI benefits for a bipolar disorder, depression and autism/Asberger's syndrome.  However, it was noted that .   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps in order to obtain copies of records referable to the receipt by the Veteran's son of SSI benefits.  If these records are not obtainable, then the Veteran should be notified that he may provide such documents in support of his claim.  

The RO then should refer the Veteran's claims folder to the June 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the whether the Veteran's son, D., was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.

The examiner should identify all current psychiatric diagnoses.  The examiner should also specifically address the following questions:

* Is it at least as likely as not (meaning 50 percent or greater probability) that medical and psychiatric disability rendered D. permanently incapable of self-support at the time of his 18th birthday (in December 2004)?  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.

* If the examiner determines that D. is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that he was/is capable of self-support.  The examiner also should discuss his industrial or employment capability in terms of his receipt of SSI benefits. 

* If D. was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday. 

The requested opinion should be completed based on another review of the claims file.  All findings and conclusions should be explained in detail, and the examination report should indicate whether the file was indeed reviewed.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


